 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8

 9   AMERISURE INSURANCE COMPANY,                     Case No.: 1:20-CV-01134-DAD-JLT
10                       Plaintiff,                   [PROPOSED] ORDER GRANTING
11                                                    JOINT STIPULATION TO MODIFY
             v.                                       SCHEDULING ORDER
12   R&L CARRIERS, INC., a Corporation, et al.        (Doc. 38)
13                      Defendants.
14

15           For the reasons set forth in the stipulation (Doc. 38), the Court GRANTS the stipulation
16   and ORDERS the case schedule amended as follows:
17           1.     The parties SHALL complete non-expert discovery no later than January 14,
18   2022;
19           2.     The parties SHALL disclose their expert witnesses no later than January 28,
20   2022, and any rebuttal experts no later than February 25, 2022;
21           3.     The parties SHALL complete non-expert discovery no later than March 25,
22   2022;
23           4.     The parties SHALL file non-dispositive motions, if any, no later than April 8,
24   2022 to be heard no later than May 17, 2022;
25           5.     The parties SHALL file dispositive motions, if any, no later than June 7,
26   2022 to be heard no later than July 19, 2022;
27           6.     The settlement conference is CONTINUED to October 31, 2022 at 9:00 a.m;
28
 1         7.       The pretrial conference is CONTINUED to January 9, 2023 at 2:30 p.m. before
 2   Judge Drozd.
 3

 4   IT IS SO ORDERED.
 5      Dated:      June 7, 2021                       _ /s/ Jennifer L. Thurston
 6                                             CHIEF UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28
